Citation Nr: 1450455	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-08 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, claimed as diminished cardiac status.

2.  Entitlement to service connection for a hematoma of the left lower abdomen.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to service connection for left carpal tunnel syndrome.

5.  Entitlement to service connection for a cervical motor nerve condition.

6.  Entitlement to service connection for a cervical spine disorder, claimed as pain/instability of the cervical spine.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2008 rating decisions of the VA Regional Office (RO) in San Diego, California.  

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran was previously represented by a Veterans Service Organization (VSO).  However, the Veteran clarified that he was representing himself at his hearing.  Therefore, the Board considers the Veteran to be self-represented in this case.

Also at the hearing, the Veteran waived RO consideration of any evidence that was of record but had not been previously considered.  38 C.F.R. § 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has coronary artery disease and aortic valve sclerosis that are as likely as not proximately due to or the result of his service-connected disabilities.

2.  The Veteran has not had a chronic disability resulting from a hematoma of the left lower abdomen at any time since filing his claim for compensation.
3.  The Veteran has right carpal tunnel syndrome that is as likely as not related to his military service.

4.  The Veteran has left carpal tunnel syndrome that is as likely as not related to his military service.

5.  The Veteran has cervical neuropathy, claimed as cervical motor nerve condition, that is as likely as not related to his military service.  

6.  The Veteran has intervertebral disc syndrome (IVDS) with degenerative arthritis changes of the cervical spine, claimed as pain/instability of the cervical spine, that is as likely as not related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease and aortic valve sclerosis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  A hematoma of the left lower abdomen was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for cervical neuropathy, claimed as cervical motor nerve condition, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The criteria for service connection for IVDS with degenerative arthritis changes of the cervical spine, claimed as pain/instability of the cervical spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is granting all of the issues except for hematoma of the left lower abdomen; no further discussion of VA's duties to notify and assist with regards to those issues is necessary.

The Veteran was notified in letters dated in January 2008 and July 2008 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's almost all of the service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  The Veteran's STRs do not include the complete records following an in-service motor vehicle accident in 1968.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

Pertinent fee-based examinations were obtained in February 2009 and August 2012.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for a hematoma of the left lower abdomen has been met.  38 C.F.R. § 3.159(c)(4). 

In specific regard to the Veteran's Board hearing, the Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the the hearing, the undersigned clearly explained the issues before him and outlined the bases for substantiating the claims. Accordingly, the Bryant duties were met, and the hearing is legally sufficient.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Diminished Cardiac Status

The Veteran's STRs show no treatment for, or diagnosis of, any cardiac disorder.  His April 1969 separation examination revealed a clinically normal heart, lungs and chest.  Chest X-rays were negative.  In his report of medical history, the Veteran denied symptoms such as shortness of breath; pain or pressure in chest; and palpitation or pounding heart.

Post-service treatment records show that the first diagnosis of a chronic disorder was in 2013.  An echocardiogram in June 2013 revealed mild aortic valve sclerosis without stenosis.  A cardiac catheterization procedure in July 2013 showed mild to moderate coronary artery disease.  None of his treatment records contain any opinions regarding the etiology of a cardiac disorder.  The evidence shows that the Veteran is a physician.  

The Veteran's testimony at his October 2014 hearing establishes that his diminished cardiac status was due to deconditioning as a result of his other disabilities.  The Veteran is currently service-connected for postoperative laminectomy of the lumbar spine with erectile dysfunction, evaluated as 40 percent disabling; right ankle strain and instability with tendonitis, evaluated as 40 percent disabling; right foot drop and atrophy of the right leg, evaluated as 40 percent disabling; left ankle strain with tendonitis, evaluated as 20 percent disabling; basal cell carcinoma, evaluated as 10 percent disabling; right knee contusion, evaluated as 10 percent disabling; left knee contusion, evaluated as 10 percent disabling; and a lipoma, evaluated as zero percent disabling.  For the reasons set forth below, the Board is granting service connection for bilateral carpal tunnel syndrome and cervical spine disorders.

Based on a review of the evidence, the Board concludes that service connection for coronary artery disease and aortic valve stenosis is warranted.  The evidence shows that the Veteran currently has coronary artery disease and aortic valve stenosis.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his coronary artery disease and aortic valve stenosis are related to his service-connected disabilities.

Of particular importance to the Board is the Veteran's testimony of how his cardiac disorders are related to deconditioning as a result of his service-connected disabilities.  As the Veteran is a physician, he is competent to report how his service connected disabilities affect his general health, leading to deconditioning that resulted in the currently diagnosed coronary artery disease and aortic valve stenosis.  The Veteran clearly has the medical expertise to render opinion as to the etiology of his cardiac disorders.  The Board also finds the Veteran credible and his assertions are uncontradicted.  Therefore, the Veteran's contentions establish a nexus between his coronary artery disease and aortic valve stenosis and his service-connected disabilities. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for coronary artery disease and aortic valve sclerosis is, therefore, granted.

      2.  Hematoma of the Left Lower Abdomen

As noted above, the Veteran's STRs do not include the complete records pertaining to an in-service motor vehicle accident.  There is no indication in the STRs that are available that the Veteran had a hematoma of the left lower abdomen in service; his April 1969 separation examination revealed a clinically normal abdomen.  Indeed, the Veteran has not contended that a hematoma of the left lower abdomen was incurred in service.  See, e.g., March 2010 statement.  The Veteran contends that his service-connected lower extremity disabilities led to a fall, which caused the hematoma.  Id.  

Post-service treatment records do not show any chronic disability resulting from a hematoma of the left lower abdomen.  In the Veteran's March 2010 statement, he specifically indicated that the hematoma "fortunately resolved."  

The Veteran was afforded fee-based examinations in February 2009 and August 2012.  At the February 2009 examination, he reported that the condition had existed since 2006.  The Veteran described symptoms of pain and development of a huge contusion and hematoma after falling on concrete.  His reported functional impairment included limited walking and standing with need of a cane and pain in the abdomen and left hip.  Following a thorough examination, the examiner opined that there was no diagnosis because there was no pathology to render a diagnosis.  

At the August 2012 examination, the Veteran reported that his symptoms began in 2010.  He reported that he recovered from the hematoma, but contusions, abrasions, and excoriation of his skin continued with each falling episode.  The August 2012 examiner also opined that the Veteran had no pathology to give a diagnosis of a hematoma of the abdomen.   

At his hearing, the Veteran testified having hematomas of the legs in service following the accident, but not of the abdomen.  October 2012 Hearing Transcript (T.) at 4.  The Veteran submitted pictures show a hematoma that he had.  Id. at 15.  His testimony did not indicate that he currently had a hematoma of the left lower abdomen or that he had any residuals from a post-service hematoma of the left lower abdomen.  

Based on a review of the evidence, the Board concludes that service connection for a hematoma of the left lower abdomen is denied.  Although the Veteran has reported having a hematoma of the left lower abdomen, a clinically diagnosed disability has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a clinically diagnosed disability resulting from a hematoma at any time during the appeal period.  

The Veteran is competent to report having a hematoma of the left lower abdomen and as a physician, he is able to testify regarding having a disability.  However, the Veteran's own contentions do not establish that he has a current disability.  As noted above, in March 2010, the Veteran reported that the hematoma resolved.  He also reported to the August 2012 examiner that the hematoma resolved.  The Veteran has not indicated having any residual disability for which service connection can be granted.  The fact that the Veteran, a physician, reported that the hematoma resolved and has not identified having residual disability, weighs against a finding that the Veteran has a currently diagnosed hematoma of the left lower abdomen, or any residual disability resulting from a hematoma.  While the Veteran reported to the February 2009 examiner that he had pain, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

At no time since the Veteran filed his claim for service connection in August 2007 has a chronic disability resulting from a hematoma of the left lower abdomen been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a hematoma of the left lower abdomen.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a hematoma of the left lower abdomen is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	3.  Right and Left Carpal Tunnel Syndrome

The Veteran's STRs show that he was injured in a motor vehicle accident in January 1968.  The records available show that he was sent home from the National Naval Medical Center in Maryland the same day the accident occurred.  His complete records pertaining to the accident are unavailable; in his March 2010 statement, the Veteran indicated that records such as X-rays, laboratory reports, and other records were missing.  His April 1969 separation examination revealed clinically normal upper extremities; the Veteran denied symptoms such as neuritis.

Post-service treatment records reveal that the earliest diagnosis of carpal tunnel syndrome was in May 1998; no opinion regarding the etiology was provided. 

The Veteran was afforded fee-based examinations in February 2009 and August 2012.  At the February 2009 examination, the Veteran reported having symptoms present for 25 years.  The examiner opined that carpal tunnel syndrome was diagnosed 30 years after the initial injury and often caused by repetitive hand movement and not one incident of motor vehicle accident.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely related to his motor vehicle accident during service given the Veteran's history, documented medical records and chronological order of events.

At the August 2012 examination, the Veteran reported that his symptoms began in the 1970s.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely than not proximately due to the result of his service-connected lumbar spine disability.  The examiner opined that the back condition or the lumbar spine condition had no pathological link to the development of carpal tunnel syndrome.  The examiner further opined that the Veteran's carpal tunnel syndrome could be linked to his cervical disk multilevel disk protrusion.

The Veteran's contentions throughout this appeal, including his testimony at the October 2014 hearing, indicates that his carpal tunnel syndrome is related to the in-service 1968 motor vehicle accident.  Specifically, the Veteran testified that he incurred nerve damage in the accident.  See, e.g., T. at 12.  

Based on a review of the evidence, the Board concludes that service connection for right and left carpal tunnel syndrome is warranted.  The evidence shows that the Veteran currently has bilateral carpal tunnel syndrome.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his carpal tunnel syndrome is related to his in-service motor vehicle accident.

Of particular importance to the Board are the Veteran's reports of how his carpal tunnel syndrome is related to the in-service motor vehicle accident.  As the Veteran is a physician, he is competent to report how his currently diagnosed carpal tunnel syndrome is related to his military service.  The Board also finds the Veteran credible.  The Veteran clearly has the medical expertise to render opinion as to the etiology of his carpal tunnel syndrome.  Therefore, the Veteran's contentions establish a nexus between his bilateral carpal tunnel syndrome and the in-service motor vehicle accident. 

The Board acknowledges the negative nexus opinions from the fee-based examiners.  However, considering the Veteran is himself a physician, the Board finds that his opinion relating his carpal tunnel syndrome directly to his military service has the same evidentiary weight as that of the February 2009 examiner's negative nexus opinion regarding service connection on a direct basis.  Consequently, given that the evidence for and against service connection is in relative equipoise, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for right and left carpal tunnel syndrome is, therefore, granted.

	4.  Cervical Spine Disorders

As noted above, the Veteran's STRs confirm an in-service motor vehicle accident in January 1968.  His April 1969 separation examination revealed a clinically normal spine.  In his report of medical history, the Veteran reported having recurrent back pain; lumbar spine, but no cervical spine disorders were reported.  

Post-service medical records show that the earliest diagnosis of cervical spine disorders was in January 1995.  X-rays at that time showed degenerative disc disease and a motor vehicle accident was reported.  At a March 1998 VA examination, the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  No opinion regarding the etiology was provided.

An October 2004 record shows that the Veteran sustained a flexion/extension injury of the neck in September 2004.  A November 2004 record shows that the Veteran was diagnosed with cervical dysfunction.  The Veteran reported having a long history of degenerative problems.   
At the February 2009 fee-based examination, the Veteran reported having cervical motor nerve impairment and degenerative arthritis for 40 years, occurring from the 1968 accident.  He was diagnosed with cervical neuropathy and IVDS with degenerative arthritis changes.  The examiner opined that the 1968 accident was very unlikely a direct cause.  The examiner opined that with time and with the physiologic aging process, degenerative joint disease occurred.  The examiner further opined that the Veteran's cervical spine conditions were less likely related to his motor vehicle accident during service given the Veteran's history, documented medical records and chronological order of events.

The Veteran reported to the August 2012 examiner that the onset of his symptoms was in 1968, associated with the injury incurred during the accident.  The examiner opined that the Veteran's cervical spine instability was less likely than not due to the post operative laminectomy.  The examiner observed that although anatomically the cervical spine was in alignment with the lumbar spine, the cervical spine did not have weight bearing capacity to compensate for the post laminectomy condition.  The examiner opined that the Veteran's cervical spine instability was a separate entity that could cause him instability of the neck.  The examiner did not think there was a link between the service-connected post laminectomy with the cervical spine instability.  

The Veteran's contentions throughout this appeal, including his testimony at the October 2014 hearing, indicates that his cervical spine disorders are related to the in-service 1968 motor vehicle accident.  

Based on a review of the evidence, the Board concludes that service connection for cervical neuropathy and IVDS with degenerative arthritis changes is warranted.  The evidence shows that the Veteran currently has those cervical spine diagnoses.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that they are related to his in-service motor vehicle accident.

Of particular importance to the Board are the Veteran's reports of how the in-service motor vehicle accident caused his cervical spine disorders.  As the Veteran is a physician, he is competent to report how his currently diagnosed cervical spine disorders are related to his military service.  The Board also finds the Veteran credible.  The Veteran clearly has the medical expertise to render opinion as to the etiology of his cervical spine disorders.  Therefore, the Veteran's contentions establish a nexus between his cervical neuropathy and IVDS with degenerative arthritis changes and the in-service motor vehicle accident. 

The Board acknowledges the negative nexus opinions from the fee-based examiners.  However, considering the Veteran is himself a physician, the Board finds that his opinion relating his cervical neuropathy and IVDS with degenerative arthritis changes directly to his military service has the same evidentiary weight as the February 2009 examiner's negative nexus opinion regarding service connection on a direct basis.  Consequently, given that the evidence for and against service connection is in relative equipoise, when affording the Veteran the benefit-of-the-doubt, the evidence supports a finding service connection is warranted.  

The Board also acknowledges that the Veteran had post-service motor vehicle accidents, including a cervical spine injury in 2004.  While the January 1995 X-rays showed a report of an accident, such record does not indicate that the diagnosed degenerative disc disease was related to that accident.  As regards the injury in 2004, the evidence shows that he clearly had degenerative disc disease and degenerative joint disease even prior to that accident.  Furthermore, the Veteran's competent and credible contentions show that he had cervical spine symptomatology even prior to any post-service accidents.  Therefore, notwithstanding post-service injuries, as the evidence shows that the Veteran has had cervical spine complaints dating back to his military service, service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for cervical neuropathy and IVDS with degenerative arthritis changes is, therefore, granted.


ORDER

Entitlement to service connection for coronary artery disease and aortic valve sclerosis is granted.

Entitlement to service connection for a hematoma of the left lower abdomen is denied.

Entitlement to service connection for right carpal tunnel syndrome is granted.  

Entitlement to service connection for left carpal tunnel syndrome is granted.  

Entitlement to service connection for cervical neuropathy, claimed as cervical motor nerve condition, is granted.  

Entitlement to service connection for IVDS with degenerative arthritis changes of the cervical spine, claimed as pain/instability of the cervical spine, is granted.  



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


